Name: Commission Implementing Regulation (EU) 2017/2186 of 23 November 2017 on the minimum selling price for skimmed milk powder for the fourteenth partial invitation to tender within the tendering procedure opened by Implementing Regulation (EU) 2016/2080
 Type: Implementing Regulation
 Subject Matter: processed agricultural produce;  agricultural policy;  trade policy;  prices
 Date Published: nan

 24.11.2017 EN Official Journal of the European Union L 309/18 COMMISSION IMPLEMENTING REGULATION (EU) 2017/2186 of 23 November 2017 on the minimum selling price for skimmed milk powder for the fourteenth partial invitation to tender within the tendering procedure opened by Implementing Regulation (EU) 2016/2080 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), Having regard to Commission Implementing Regulation (EU) 2016/1240 of 18 May 2016 laying down rules for the application of Regulation (EU) No 1308/2013 of the European Parliament and of the Council with regard to public intervention and aid for private storage (2), and in particular Article 32 thereof, Whereas: (1) Commission Implementing Regulation (EU) 2016/2080 (3) has opened the sale of skimmed milk powder by a tendering procedure. (2) In the light of the tenders received for the fourteenth partial invitation to tender, a minimum selling price should be fixed. (3) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the Common Organisation of the Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 For the fourteenth partial invitation to tender for the selling of skimmed milk powder within the tendering procedure opened by Implementing Regulation (EU) 2016/2080, in respect of which the period during which tenders were to be submitted ended on 21 November 2017, the minimum selling price shall be 139,02 EUR/100 kg. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 November 2017. For the Commission, On behalf of the President, Jerzy PLEWA Director-General Directorate-General for Agriculture and Rural Development (1) OJ L 347, 20.12.2013, p. 671. (2) OJ L 206, 30.7.2016, p. 71. (3) Commission Implementing Regulation (EU) 2016/2080 of 25 November 2016 opening the sale of skimmed milk powder by a tendering procedure (OJ L 321, 29.11.2016, p. 45).